 I/In the Matter of PEYTON PACKINGCOMPANY, INC.andAMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OFN. A., A. F.OF L., LOCAL#606Case No. C-2466.-Decided June 10, 1943SUPPLEMENTAL DECISIONANDORDER'On May 18, 1943, the National Labor Relations Board issued a -aDecision and Order in the above-entitled proceeding.'On May 29,1943, Peyton Packing Company, Inc., filed a Petition for Reconsid-eration of Board's Decision, which the Board has considered.Themotion for reconsideration, insofar as it is inconsistent with the Orderhereinafter set forth, is hereby denied.IT Is HEREBY ORDERED that the Decision be, and the same hereby is,amended by striking the second paragraph in Section V and substi-tuting therefor the following :We have found that the respondent discriminated in regard tothe hire and tenure of employment of Gregorio Alarcon, GeorgeArciniaga, Manuel Barreda, Nazario Diaz, Eugenio Lopez, L. J.Mena, Eduardo Ochoterena, Manuel Quintana, and Manuel Ren-teria.In order to effectuate the purposes and policies of theAct, we shall order that the respondent offer to all the foregoing'persons, except L. J. Mena and Eduardo Ochoterena, immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay theymay have suffered by reason of the discrimination by paymentto each of them, excepting L. J. Mena and Eduardo Ochoterena,of a sum of money equal to the amount he normally would haveearned as wages during the period from the date of the discrim-ination against him to the date of the offer of reinstatement, less.113 48 N. L.A B. 828.50 N. L. R. B., No. 51.355, 356DECISIONSOF NATIONALLABOR RELATIONS BOARD"his net earnings 2 during such period. , In accordance with ourusualpractice, the period from the date of the Intermediate Re-port to, the date of the Order herein will be excluded in computingthe amount of whatever back pay each of the employees discrim-inated against is entitled to have, since the Trial Examiner didnot recommend their reinstatement with back pay.3L.J.Menaand Eduardo Ochoterena disclaimed any desire to be reinstated.We shall consequently not direct that they be restored to theiremployment, but we shall order the respondent to-make L. TMena and Eduardo Ochoterena whole for any loss of pay theymay have suffered by reason of the discrimination by paymentto each of them of a sum of money equal to the amount he nor-mally would have earned as wages during the period from thedate of the discrimination against him to the date upon whichhe secured the position he held at the time of thehearing, lesshis net earnings during such period.IT IS HEREBY FURTHER ORDEREDthat the Order be, and the same herebyis,amendedby striking therefrom Paragraphs 2 (a), (b), (c), and(d), and substituting therefor the following:2.Take the following affirmative action, which the, Board findswill effectuatethe policies of the Act :(a)Offer to Gregorio Alarcon, George Arciniaga, ManuelBarreda,NazarioDiaz, Eugenio Lopez, Manuel Quintana, andManuel Renteria immediate and full reinstatement to their,formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;(b)Make whole each of the employees named in the precedingparagraph for any loss of pay he may have suffered by reason ofthe respondent's discrimination against him, by payment to him ofa sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of therespondent's discrimination against him to the date of the Inter-mediate Report herein and during the period from the date ofthis Order,to the date of the respondent's offer of reinstatement,less his net earnings during such periods;(c),Make whole L. J. Mena and Eduardo Ochoterena for anyloss of pay they may have suffered by reason of the respondent's2By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union, Local 2590, SN.L R B 440.Monies receivedfor work performed upon Federal, State,county,municipal,or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v. N L. R B.,311 U. S. 73 CfMatter of E R Haffelfinper Company, IncandUnited1Va7lPape,*Crafts of NorthAmerica.Local No6, 1 N L. R B 760, PEYTON PACKING COMPANY, INC.,;357discrimination against them, by payment to each of them of a sumof money equal to the amount which he normally would haveearned as wages during the period from the date of the respond-ent's discrimination against him to the date upon which he securedthe position he held at the time of the hearing, less his net earn-ings during such period;,(d)Post immediately in conspicuous places at its El Paso,Texas, plant, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices in English and'in Spanish to its employees stating: (1) that the respondent willnot engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2)' that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), and (c) of this Order; and (3) that its employees arefree to remain or become members of Amalgamated Meat Cuttersand Butcher Workmen of North America, Local #606, affiliatedwith the American Federation of Labor, and that the respondentwill not discriminate against any employee because of membershipor activity in that organization;(e)Notify the Regional Director for the Sixteenth Region in,writing within ten (10) days from, the date of this Order, whatsteps the respondent has taken to comply, herewith.AND IT IS FURTHER ORDERED that the Decision and Order, as printed,shall appear as hereby amended.Mr. JOHN -M. Hous,roN took no part in the consideration of theabove Supplemental Decision and Order.536105-44-24